DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 26, “tank, , the bottom” should read “tank, the bottom.”  Appropriate correction is required.
Claim Interpretation
	Examiner notes the relative terms (“upper,” “lower,” “under,” “top,” “bottom”)  in the claims are given their broadest reasonable interpretation consistent with the specification.  Specifically, guidance on how to interpret the limitations at issue can be found in  ¶[0036] of Applicant’s disclosure, reproduced below:

    PNG
    media_image1.png
    343
    664
    media_image1.png
    Greyscale

encompass different orientations…[f]or example, if the device in one of the figures is turned over” (bolded for emphasis).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai (JP53055547U) in view of Kudo (JP07229690) and in further view of Wang (CN105241087A).
Regarding claim 1, Anzai teaches a packed bed heat storage apparatus, comprising: a heat storage tank (4; Fig. 2), the heat storage tank having a fluid inlet (5; Fig. 2) channel disposed at an upper end of the heat storage tank and a fluid outlet channel (6; Fig. 2) disposed at a lower end thereof; two layers (see two of three layers 11a/11b/11c; Fig. 2) of heat storage balls with different diameters (diameter…increased at the inlet – Page 4) provided inside the heat storage tank and disposed at a position of the packed bed, wherein the diameters of the 
Anzai does not teach a bottom flow equalization distributor in communication with the fluid outlet channel and disposed under the fluid outlet channel to equalize outlet flow, which is provided external to the two layers of heat storage balls.
Kudo teaches a bottom flow equalization distributor (rectifying plate 4 adjacent outlet 2; Fig. 1) in communication with the fluid outlet channel and disposed under the fluid outlet channel to equalize outlet flow, which is provided external to the two layers of heat storage balls (5; Fig. 1), in order to keep the flow constant and prevent capsules from flowing out of the housing (¶[0033]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Anzai to include a bottom flow equalization distributor, in order to keep the flow constant and prevent capsules from flowing out of the housing (¶[0033]).
Anzai does not teach the heat storage tank further comprises a cylindrical heat storage tank (I), and a top conical heat storage tank (2) mounted at an upper end of the cylindrical heat storage tank (1) and a bottom conical heat storage tank (3) mounted at a lower end of the cylindrical heat storage tank (1); an upper portion of the cylindrical heat storage tank (1) is mounted with an upper connecting flange (6), and a lower portion of the cylindrical heat 
Wang teaches a cylindrical heat storage tank (10/13/14/15; Fig. 1), and a top conical heat storage tank (1; Fig. 1)  mounted at an upper end of the cylindrical heat storage tank and a bottom conical heat storage tank (16; Fig. 1) mounted at a lower end of the cylindrical heat storage tank; an upper portion of the cylindrical heat storage tank is mounted with an upper connecting flange (flanges – Page 4 & see unlabeled flanges in Fig. 1), and a lower portion of the cylindrical heat storage tank is mounted with a lower connecting flange (flanges – Page 4 & see unlabeled flanges in Fig. 1); the top conical heat storage tank and the bottom conical heat storage tank are connected to the cylindrical heat storage tank via the upper connecting flange  and the lower connecting flange, respectively, wherein the fluid inlet channel (3; Fig. 1) is opened at the top conical heat storage tank, and the fluid outlet channel (17; Fig. 1) is opened at the bottom conical heat storage tank; and wherein the top conical heat storage tank (10/13/14/15; Fig. 1), the upper connecting flange (flanges – Page 4 & see unlabeled flanges in Fig. 1), the top flow equalization distributor (equalizer 7; Fig. 1), the cylindrical heat storage 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Anzai to include the housing configuration of Wang, in order to provide uniform flow distribution (Page 5).
Assuming arguendo, that the inverted orientation of Anzai cannot read on the relative terms at issue in light of the claim interpretation as detailed above, the applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  If Anzai as modified were used in an inverted manner, the top would thus be the bottom, and above would be below, meeting the claim limitations as argued by Applicant.  
Regarding claim 5, Anzai teaches the limitations of claim 4, and Wang further teaches metal support (steel structure 25; Fig. 4b) supporting the heat storage balls is provided at an interface between the cylindrical heat storage tank and the bottom conical heat storage tank, in order to provide support for the distributors (Page 11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Anzai to include the metal supports of Wang, in order to provide support for the distributors (Page 11).
Regarding claim 6, Anzai teaches the limitations of claim 5, and Anzai further teaches  the heat storage tank and the heat storage balls are made of a stainless steel (stainless steel – 
Regarding claim 7-8, Anzai teaches the limitations of claim 6, and Anzai is silent to wherein the 75% of the internal hollow volume is filled with packed with phase change material (the only structural limitation present in the product by process limitations of claims 7-8).  Anzai does, however, teach wherein a upper gas layer (13; Fig. 3) is provided in the internal hollow volume, to accommodate the amount of volume expansion based on the solid liquid phase change of the heat storage material (Page 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Anzai to include wherein 75% of the internal hollow volume is filled with PCM, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).  In the instant case, the volume expansion is based on the solid liquid phase change of the heat storage material (Page 3). 
Regarding claims 7-8, the recitations of wherein the heat storage balls are prepared with the following steps: 1) performing linear cutting to a stainless steel ball for heat storage to divide a heat storage ball of the heat storage balls into two portions: a ball cover and a semi-spherical body, wherein a volume of the ball cover as cut is 5% of an internal hollow volume of the heat storage ball; 2) packing the heat storage ball with a phase-change material, and then placing the heat storage ball into a Muffle furnace to heat so as to melt the phase-change material; 3) repeating step 2), wherein the packing is done in three times: for the first time, 40% of the internal hollow volume of the heat storage ball is packed; for the second time, 25% .	
Response to Arguments
Applicant's arguments filed 9/2/2020 have been fully considered but they are not persuasive. 
Regarding claims 1 and 6, Applicant remarks ¶[0041] “states that the first and second average speeds have an apparent difference,” and thus the first average speed and the second average speed is larger than a predetermined threshold.”
Examiner notes it is unclear what Applicant is referring to, as neither the instant invention nor the claims referenced discuss anything related to “average speeds.” 

Examiner respectfully traverses these arguments.  MPEP 2111 requires during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification (emphasis added). Here, Examiner directs Applicant to their own disclosure, specifically the portion (¶[0036]) reproduced below:

    PNG
    media_image2.png
    343
    664
    media_image2.png
    Greyscale

¶[0036] in the instant disclosure (underlined for emphasis)
Here, as seen above, Applicant’s disclosure provides explicit guidance on how to interpret these relative terms, which Applicant argues do not teach the claimed limitations.   Specifically, the cited paragraph includes that such relative terms, including “upper” and encompass different orientations…[f]or example, if the device in one of the figures is turned over” bolded for emphasis (see comparison between such a “turned over” configuration with that of Anzai, below).  

    PNG
    media_image3.png
    444
    742
    media_image3.png
    Greyscale

Fig. 2 of Anzai, compared with the “turned over” configuration of Applicant’s Fig. 1
Thus, Examiner takes the position, which is consistent with the specification, the relative terms (“upper,” “lower,” “under,” “top,” “bottom”) may be inverted.  
Here, Applicant is arguing the terms (“upper,” “lower,” “under,” “top,” “bottom”)  should be given their plain meaning, however, MPEP 2111.01 clearly states “the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification” (bolded for emphasis).  Here, the specification provides, as detailed above, such relative terms may encompass different orientations, for example, if the device is turned over, and thus the plain meaning is inconsistent with the specification.  

 Applicant further argues Anzai teaches a sealed container wrapped in a heating insulation layer, and thus there is no rational for an ordinary skill artisan to modify the container of Anzai to include the features of Wang to have divided the sealed container to have separate components.  
Applicant fails to address the rejection, which provides the rational one having ordinary skill in the art would recognize, as the conical flanged tanks of Wang provide uniform flow distribution to the central tank region(s) containing the heat storage means (Page 5 of Wang).  Further, it is unclear how the sealed container or insulation precludes the modification as proposed, as Applicant provides no reasoning or analyses for this conclusion.  It is also noted that Wang discloses a sealed container with insulation (“tank” with “thermal insulation” - Page 4), and thus Examiner contends the modification would also result in a sealed, insulated container.  
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763